DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered. Claims 1-21, 23, and 26-28 are pending in the application.
Applicant’s amendment to claims 17-19 avoids they being interpreted under 35 U.S.C. 112(f). The amendment also overcomes the 112(b) and 112(a) rejections to claims 17-19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-10, 12-14, 16-19, 23, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdury (US 20110058479 A1) in view of Devanneaux (US 20070156845 A1), and further in view of Haji (US 20010037344 A1).

detecting, by executing an instruction via a processor, an offload indicator in a web request received from a computing device; ([0029]: An offload eligibility module that is setup on gateway 122 determines whether the traffic is eligible for offloading. If it is ineligible for offloading, the packets are sent on an interface (e.g., S5/S8) over MNO core 120. If the traffic is eligible for offloading, in 174, the LER function processing occurs.)
retrieving, by executing an instruction via the processor, the function from the webpage; and transmitting the result of execution of the function to the computing device in response to the web request. ([0041]: The downlink stream includes one or more packets that are offload eligible that are sent to the user equipment. This can include data such as video, audio, pictures, web content, online gaming content, or data files.)
Chowdury does not explicitly disclose the web request triggered by processing of a webpage at the computing device; determining, by executing an instruction via the processor, a function identified in the web request, the function included in the webpage.
However, Devanneaux teaches the web request triggered by processing of a webpage at the computing device; ([0027]:  images referenced by a page are not retrieved until the end user's browser has received and read the page and requested those images.)
determining, by executing an instruction via the processor, a function identified in the web request, the function included in the webpage. ([0027]: The normal request flow is as follows: the browser requests the page from the edge server, the edge server retrieves the page from cache (or from the origin server if the page is not already in cache), the edge server returns the page to the browser, the browser scans the contents of the page and requests the objects referenced by the page, the edge server retrieves the images and other content from cache (or from the origin server if the objects are not already in cache), and the edge server returns the requested objects to the browser.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdury to include the web request triggered by processing of a webpage at the computing device; determining, by executing an instruction via the processor, a function identified in the web request, the function included in the webpage. One would have been motivated to do so because the conventional/normal request flow is as follows: the browser requests the page from the edge server, the edge server retrieves the page from cache (or from the origin server if the page is not already in cache), the edge server returns the page to the browser, the browser scans the contents of the page and requests the objects referenced by the page, the edge server retrieves the images and other content from cache (or from the origin server if the objects are not already in cache), and the edge server returns the requested objects to the browser. As taught by Devanneaux, [0027].
Chowdury and Devanneaux do not explicitly disclose executing the retrieved function, including a calculation included in the retrieved function, using the processor to obtain a result.
However, Haji teaches executing the retrieved function, including a calculation included in the retrieved function, using the processor to obtain a result. ([0068]: the new Web page may incorporate programs having a display control function, a simple calculation function. [0088]: the scripts added to the new Web Page are executed, and automatically perform calculations for quotations.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdury and Devanneaux to include above limitation. 

Regarding claim 3, Chowdury, Devanneaux and Haji teach the method as defined in claim 1.
Chowdury does not explicitly disclose wherein the web request identifies the webpage.
However, Devanneaux teaches wherein the web request identifies the webpage. ([0027]: the browser scans the contents of the page and requests the objects referenced by the page.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdury to include wherein the web request identifies the webpage. One would have been motivated to do so because the conventional/normal request flow is as follows: the browser requests the page from the edge server, the edge server retrieves the page from cache (or from the origin server if the page is not already in cache), the edge server returns the page to the browser, the browser scans the contents of the page and requests the objects referenced by the page, the edge server retrieves the images and other content from cache (or from the origin server if the objects are not already in cache), and the edge server returns the requested objects to the browser. As taught by Devanneaux, [0027].

Regarding claim 4, Chowdury, Devanneaux and Haji teach the method as defined in claim 1.

However, Devanneaux teaches wherein retrieving the function includes retrieving the function from a storage of a web server that includes the processor. ([0009]: To facilitate content delivery services, for example, given machines typically run a set of applications, such as an HTTP Web proxy 207.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdury to include wherein retrieving the function includes retrieving the function from a storage of a web server that includes the processor. One would have been motivated to do so because web page(s)/content are commonly severed by a web server.

Regarding claim 5, Chowdury, Devanneaux and Haji teach the method as defined in claim 1.
Chowdury does not explicitly disclose wherein retrieving the function includes retrieving the function via a network from a first web server that is separate from a second web server that includes the processor.
However, Devanneaux teaches wherein retrieving the function includes retrieving the function via a network from a first web server that is separate from a second web server that includes the processor. ([0008]: Third party content sites, such as Web site 106 (e.g. first web server), offload delivery of content (e.g., HTML, embedded page objects, streaming media, software downloads, and the like) to the distributed computer system 100 and, in particular, to “edge” servers (e.g. second web server).)


Regarding claim 6, Chowdury, Devanneaux and Haji teach the method as defined in claim 1.
Chowdury does not explicitly disclose receiving data for use in executing the function.
However, Devanneaux teaches receiving data for use in executing the function. ([0057]: The following tag is a space-separated list of HTML elements. The possible values are A, IMG, SCRIPT, FRAME, IFRAME, LINK, OBJECT, AREA, APPLET, EMBED, INPUT, OFORM, BODY, TABLE, TD, TH, BASE and INCLUDE. This is just a representative list, and the list may be expanded to include any tags that can reference external objects.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdury to include receiving data for use in executing the function. One would have been motivated to do so because it is common for webpage to include embedded objects, such as script or applet, which may reference other objects while being executed by the browser.

Regarding claim 9, Chowdury, Devanneaux and Haji teach the method as defined in claim 1.
Chowdury does not explicitly disclose wherein the webpage includes instructions directing the computing device to perform the function.
However, Devanneaux teaches wherein the webpage includes instructions directing the computing device to perform the function. ([0057]: The following tag is a space-separated list of HTML elements. The possible values are A, IMG, SCRIPT, FRAME, IFRAME, LINK, OBJECT, AREA, APPLET, EMBED, INPUT, OFORM, BODY, TABLE, TD, TH, BASE and INCLUDE. This is just a representative list, and the list may be expanded to include any tags that can reference external objects.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdury to include wherein the webpage includes instructions directing the computing device to perform the function. One would have been motivated to do so because it is common for webpage to include embedded objects, such as script or applet, being executed by the browser to perform scripted function.

Regarding claim 10, Chowdury, Devanneaux and Haji teach the method as defined in claim 1.
Chowdury teaches wherein the webpage includes instructions directing the computing device to evaluate whether to execute the function at the computing device or to request offloading of the function. ([0029]: An offload eligibility module that is setup on gateway 122 determines whether the traffic is eligible for offloading. If it is ineligible for offloading, the 

Regarding claim 12, Chowdury, Devanneaux and Haji teach the method as defined in claim 1.
Chowdury does not explicitly disclose wherein the web request includes a destination identifying a web server that is separate from the processor.
However, Devanneaux teaches wherein the web request includes a destination identifying a web server that is separate from the processor. ([0027]: the browser requests the page from the edge server, the edge server retrieves the page from cache (or from the origin server if the page is not already in cache), the edge server returns the page to the browser, the browser scans the contents of the page and requests the objects referenced by the page, the edge server retrieves the images and other content from cache (or from the origin server if the objects are not already in cache), and the edge server returns the requested objects to the browser.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdury to include wherein the web request includes a destination identifying a web server that is separate from the processor. One would have been motivated to do so because the conventional/normal request flow is as follows: the browser requests the page from the edge server, the edge server retrieves the page from cache (or from the origin server if the page is not already in cache), the edge server returns the page to the browser, the browser scans the contents of the page and requests the objects referenced by the page, the edge server retrieves the images and other content from cache (or from the origin 

Regarding claim 13, Chowdury, Devanneaux and Haji teach the method as defined in claim 1.
Chowdury does not explicitly disclose intercepting the web request that is destined for a web server.
However, Devanneaux teaches intercepting the web request that is destined for a web server. ([0027]: the browser requests the page from the edge server, the edge server retrieves the page from cache (or from the origin server if the page is not already in cache), the edge server returns the page to the browser, the browser scans the contents of the page and requests the objects referenced by the page, the edge server retrieves the images and other content from cache (or from the origin server if the objects are not already in cache), and the edge server returns the requested objects to the browser.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdury to include intercepting the web request that is destined for a web server. One would have been motivated to do so because the conventional/normal request flow is as follows: the browser requests the page from the edge server, the edge server retrieves the page from cache (or from the origin server if the page is not already in cache), the edge server returns the page to the browser, the browser scans the contents of the page and requests the objects referenced by the page, the edge server retrieves the images and other content from cache (or from the origin server if the objects are not already in cache), 

Regarding claim 14, Chowdury teaches an apparatus for computation offloading in a networked environment, the apparatus comprising:
memory storing instructions; at least one processor to execute the instructions to at least:
detect an offload indicator in a web request received from a computing device; ([0029]: An offload eligibility module that is setup on gateway 122 determines whether the traffic is eligible for offloading. If it is ineligible for offloading, the packets are sent on an interface (e.g., S5/S8) over MNO core 120. If the traffic is eligible for offloading, in 174, the LER function processing occurs.)
retrieve the function from the webpage; and transmit the result of execution of the function to the computing device in response to the web request. ([0041]: The downlink stream includes one or more packets that are offload eligible that are sent to the user equipment. This can include data such as video, audio, pictures, web content, online gaming content, or data files.)
Chowdury does not explicitly disclose the web request triggered by processing of a webpage at the computing device; determine a function identified in the web request, the function included in the webpage.
However, Devanneaux teaches the web request triggered by processing of a webpage at the computing device; ([0027]:  images referenced by a page are not retrieved until the end user's browser has received and read the page and requested those images.)
the browser scans the contents of the page and requests the objects referenced by the page, the edge server retrieves the images and other content from cache (or from the origin server if the objects are not already in cache), and the edge server returns the requested objects to the browser.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdury to include the web request triggered by processing of a webpage at the computing device; a request extractor to determine a function identified in the web request, the function included in the webpage. One would have been motivated to do so because the conventional/normal request flow is as follows: the browser requests the page from the edge server, the edge server retrieves the page from cache (or from the origin server if the page is not already in cache), the edge server returns the page to the browser, the browser scans the contents of the page and requests the objects referenced by the page, the edge server retrieves the images and other content from cache (or from the origin server if the objects are not already in cache), and the edge server returns the requested objects to the browser. As taught by Devanneaux, [0027].
Chowdury and Devanneaux do not explicitly disclose execute the retrieved function, including a calculation included in the retrieved function, using the processor to obtain a result.
However, Haji teaches execute the retrieved function, including a calculation included in the retrieved function, using the processor to obtain a result. ([0068]: the new Web page may incorporate programs having a display control function, a simple calculation function. [0088]: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdury and Devanneaux to include above limitation. One would have been motivated to do so because it is desirable for webpage to use embedded script, such as JavaScript, to provide additional functions, such as display control function, a simple calculation function. They are interpreted by the browser, and therefore not restricted by the type of the receiving terminal or the operating system. As taught by Haji, [0068].

Regarding claim 16, Chowdury, Devanneaux and Haji teach the apparatus as defined in claim 14.
Chowdury does not explicitly disclose wherein the web request identifies the webpage.
However, Devanneaux teaches wherein the web request identifies the webpage. ([0027]: the browser scans the contents of the page and requests the objects referenced by the page.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdury to include wherein the web request identifies the webpage. One would have been motivated to do so because the conventional/normal request flow is as follows: the browser requests the page from the edge server, the edge server retrieves the page from cache (or from the origin server if the page is not already in cache), the edge server returns the page to the browser, the browser scans the contents of the page and requests the objects referenced by the page, the edge server retrieves the images and other content from cache (or from the origin server if the objects are not already in cache), and the edge server returns the requested objects to the browser. As taught by Devanneaux, [0027].

Regarding claim 17, Chowdury, Devanneaux and Haji teach the apparatus as defined in claim 14.
Chowdury does not explicitly disclose wherein the memory is further to store a content datastore, and wherein the at least one processor is to execute the instructions to retrieve the function from the webpage stored in the content datastore.
However, Devanneaux teaches wherein the memory is further to store a content datastore, and wherein the at least one processor is to execute the instructions to retrieve the function from the webpage stored in the content datastore. ([0007]: “content delivery” means the storage, caching, or transmission of content, streaming media and applications on behalf of content providers. [0009]: To facilitate content delivery services, for example, given machines typically run a set of applications, such as an HTTP Web proxy 207.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdury to include above limitations. One would have been motivated to do so because web page(s)/content are commonly severed by a web server.

Regarding claim 18, Chowdury, Devanneaux and Haji teach the apparatus as defined in claim 14.
Chowdury does not explicitly disclose further including a content handler to retrieve the webpage from a web server.
However, Devanneaux teaches further including a content handler to retrieve the webpage from a web server. ([0008]: Third party content sites, such as Web site 106, offload 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdury to include a content handler to retrieve the webpage from a web server. One would have been motivated to do so because it is desirable for third party content sites, such as Web site 106, offload delivery of content (e.g., HTML, embedded page objects, streaming media, software downloads, and the like) to the distributed computer system 100 and, in particular, to “edge” servers. End users that desire such content may be directed to the distributed computer system to obtain that content more reliably and efficiently. As taught by Devanneaux, [0008].

Regarding claim 19, Chowdury, Devanneaux and Haji teach the apparatus as defined in claim 14.
Chowdury does not explicitly disclose a data extractor to receive data for use in executing the function.
However, Devanneaux teaches a data extractor to receive data for use in executing the function. ([0057]: The following tag is a space-separated list of HTML elements. The possible values are A, IMG, SCRIPT, FRAME, IFRAME, LINK, OBJECT, AREA, APPLET, EMBED, INPUT, OFORM, BODY, TABLE, TD, TH, BASE and INCLUDE. This is just a representative list, and the list may be expanded to include any tags that can reference external objects.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdury to include a data extractor to receive data for use in executing the function. One would have been motivated to do so because it is common for 

Regarding claim 23, Chowdury teaches a non-transitory machine readable storage medium comprising instructions that, when executed, cause a machine to at least: 
detect an offload indicator in a web request received from a computing device; ([0029]: An offload eligibility module that is setup on gateway 122 determines whether the traffic is eligible for offloading. If it is ineligible for offloading, the packets are sent on an interface (e.g., S5/S8) over MNO core 120. If the traffic is eligible for offloading, in 174, the LER function processing occurs.)
retrieve the function from the webpage; and transmit the result of execution of the function to the computing device in response to the web request. ([0041]: The downlink stream includes one or more packets that are offload eligible that are sent to the user equipment. This can include data such as video, audio, pictures, web content, online gaming content, or data files.)
Chowdury does not explicitly disclose the web request triggered by processing of a webpage at the computing device; determine a function identified in the web request, the function included in the webpage.
However, Devanneaux teaches the web request triggered by processing of a webpage at the computing device; ([0027]:  images referenced by a page are not retrieved until the end user's browser has received and read the page and requested those images.)
determine a function identified in the web request, the function included in the webpage. ([0027]: The normal request flow is as follows: the browser requests the page from the edge the browser scans the contents of the page and requests the objects referenced by the page, the edge server retrieves the images and other content from cache (or from the origin server if the objects are not already in cache), and the edge server returns the requested objects to the browser.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdury to include the web request triggered by processing of a webpage at the computing device; determine a function identified in the web request, the function included in the webpage. One would have been motivated to do so because the conventional/normal request flow is as follows: the browser requests the page from the edge server, the edge server retrieves the page from cache (or from the origin server if the page is not already in cache), the edge server returns the page to the browser, the browser scans the contents of the page and requests the objects referenced by the page, the edge server retrieves the images and other content from cache (or from the origin server if the objects are not already in cache), and the edge server returns the requested objects to the browser. As taught by Devanneaux, [0027].
Chowdury and Devanneaux do not explicitly disclose execute the retrieved function, including a calculation included in the retrieved function, using the processor to obtain a result.
However, Haji teaches executing the retrieved function, including a calculation included in the retrieved function, using the processor to obtain a result. ([0068]: the new Web page may incorporate programs having a display control function, a simple calculation function. [0088]: the scripts added to the new Web Page are executed, and automatically perform calculations for quotations.)


Regarding claim 27, Chowdury, Devanneaux and Haji teach the non-transitory machine readable storage medium as defined in claim 23.
Chowdury does not explicitly disclose wherein the web request identifies the webpage.
However, Devanneaux teaches wherein the web request identifies the webpage. ([0027]: the browser scans the contents of the page and requests the objects referenced by the page.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdury to include wherein the web request identifies the webpage. One would have been motivated to do so because the conventional/normal request flow is as follows: the browser requests the page from the edge server, the edge server retrieves the page from cache (or from the origin server if the page is not already in cache), the edge server returns the page to the browser, the browser scans the contents of the page and requests the objects referenced by the page, the edge server retrieves the images and other content from cache (or from the origin server if the objects are not already in cache), and the edge server returns the requested objects to the browser. As taught by Devanneaux, [0027].


Chowdury does not explicitly disclose to retrieve the function from a storage of a web server implemented on the machine.
However, Devanneaux teaches to retrieve the function from a storage of a web server implemented on the machine. ([0009]: To facilitate content delivery services, for example, given machines typically run a set of applications, such as an HTTP Web proxy 207.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdury to include to retrieve the function from a storage of a web server implemented on the machine. One would have been motivated to do so because web page(s)/content are commonly severed by a web server.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdury (US 20110058479 A1) in view of Devanneaux (US 20070156845 A1), and in view of Haji (US 20010037344 A1), and further in view of Kalmbach (US 20130121324 A1).
Regarding claim 2, Chowdury, Devanneaux and Haji teach the method as defined in claim 1.
Chowdury teaches offloading traffic in a wireless network which offloading at the edge of the core network. ([0042]) 
Chowdury, Devanneaux and Haji do not explicitly disclose wherein the processor is included in a mobile edge computing server.
However, Kalmbach teaches wherein the processor is included in a mobile edge computing server. ([0002]: relates to mobile data systems, and more specifically relates to edge of a mobile data network in a way that is transparent to existing equipment in the mobile data network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdury, Devanneaux and Haji to include wherein the processor is included in a mobile edge computing server. One would have been motivated to do so because it is desirable of caching of data at the edge of a mobile data network in a way that is transparent to existing equipment in the mobile data network so data from the cache may be delivered to user equipment when requested without the request propagating through the core network and without the data having to travel through the core network. As taught by Kalmbach, [0002].

Regarding claim 15, Chowdury, Devanneaux and Haji teach the apparatus as defined in claim 14.
Chowdury teaches offloading traffic in a wireless network which offloading at the edge of the core network. ([0042]) 
Chowdury, Devanneaux and Haji do not explicitly disclose wherein the apparatus is a mobile edge computing server.
However, Kalmbach teaches wherein the apparatus is a mobile edge computing server. ([0002]: relates to mobile data systems, and more specifically relates to caching of data at the edge of a mobile data network in a way that is transparent to existing equipment in the mobile data network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdury, Devanneaux and Haji to include wherein the .

Claims 7, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdury (US 20110058479 A1) in view of Devanneaux (US 20070156845 A1), and in view of Haji (US 20010037344 A1), and further in view of LoadFocus (What is HTTP POST Request?).
Regarding claim 7, Chowdury, Devanneaux and Haji teach the method as defined in claim 1.
Chowdury, Devanneaux and Haji do not explicitly disclose wherein the web request is a hypertext protocol POST message.
However, LoadFocus teaches wherein the web request is a hypertext protocol POST message. (Page 1 paragraph 1: HTTP POST request is used for sending data to a server.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdury, Devanneaux and Haji to include wherein the web request is a hypertext protocol POST message. One would have been motivated to do so because HTTP POST request is a common HTTP method used for sending data to a server. As taught by LoadFocus, paragraph 1.

Regarding claim 20, Chowdury, Devanneaux and Haji teach the apparatus as defined in claim 14.

However, LoadFocus teaches wherein the web request is a hypertext protocol POST message. (Page 1 paragraph 1: HTTP POST request is used for sending data to a server.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdury, Devanneaux and Haji to include wherein the web request is a hypertext protocol POST message. One would have been motivated to do so because HTTP POST request is a common HTTP method used for sending data to a server. As taught by LoadFocus, paragraph 1.

Regarding claim 26, Chowdury, Devanneaux and Haji teach the non-transitory machine readable storage medium as defined in claim 23.
Chowdury, Devanneaux and Haji do not explicitly disclose wherein the web request is a hypertext protocol POST message.
However, LoadFocus teaches wherein the web request is a hypertext protocol POST message. (Page 1 paragraph 1: HTTP POST request is used for sending data to a server.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdury, Devanneaux and Haji to include wherein the web request is a hypertext protocol POST message. One would have been motivated to do so because HTTP POST request is a common HTTP method used for sending data to a server. As taught by LoadFocus, paragraph 1.

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdury (US 20110058479 A1) in view of Devanneaux (US 20070156845 A1), and in view of Haji (US 20010037344 A1), and further in view of Carr (URI-Query-01.6).
Regarding claim 8, Chowdury, Devanneaux and Haji teach the method as defined in claim 1.
Chowdury teaches determine whether a request should be offloaded or not. ([0029]: An offload eligibility module that is setup on gateway 122 determines whether the traffic is eligible for offloading.)
Chowdury, Devanneaux and Haji do not explicitly disclose the request is a URI QUERY of an http request.
However, Carr teaches the request is a URI QUERY of an http request. (Page 2 Description: URI:Query provides simple URI query string manipulation, allowing you to create and manipulate URI query strings from GET and POST requests in web application.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdury, Devanneaux and Haji to include the request is a URI QUERY of an http request. One would have been motivated to do so because URI:Query provides simple URI query string manipulation, allowing you to create and manipulate URI query strings from GET and POST requests in web application. As taught by Carr, Page 2 Description.

Regarding claim 21, Chowdury, Devanneaux and Haji the apparatus as defined in claim 14.
determines whether the traffic is eligible for offloading.)
Chowdury, Devanneaux and Haji do not explicitly disclose the request is a URI QUERY of an http request.
However, Carr teaches the request is a URI QUERY of an http request. (Page 2 Description: URI:Query provides simple URI query string manipulation, allowing you to create and manipulate URI query strings from GET and POST requests in web application.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdury, Devanneaux and Haji to include the request is a URI QUERY of an http request. One would have been motivated to do so because URI:Query provides simple URI query string manipulation, allowing you to create and manipulate URI query strings from GET and POST requests in web application. As taught by Carr, Page 2 Description.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chowdury (US 20110058479 A1) in view of Devanneaux (US 20070156845 A1), and in view of Haji (US 20010037344 A1), and further in view of Krishnan (US 20130024496 A1).
Regarding claim 11, Chowdury, Devanneaux and Haji teach the method as defined in claim 1.
Chowdury, Devanneaux and Haji do not explicitly disclose wherein the result is sent when a second web request is received.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chowdury, Devanneaux and Haji to include wherein the result is sent when a second web request is received. One would have been motivated to do so because FIFO is a simple method commonly used to manage request queue.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 07/20/2020, with respect to the rejection(s) of claims 1-21, 23, and 26-28 under 103 have been fully considered but are moot in view of new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455